DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-8 in the reply filed on 12/23/2021 is acknowledged.
3. 	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 8-20; and added claims 21-32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2019/0122934) (hereafter Chang).
Regarding claim 30, Chang discloses a method comprising: 
forming isolation regions 106 (Fig. 2C, paragraph 0013) extending into a substrate (102 and 104 in Fig. 2C, paragraph 0013); 
forming a semiconductor fin 104 (Fig. 2C, paragraph 0015) extending upwardly from top surfaces of the isolation regions 106 (Fig. 2C); 
forming a first epitaxy semiconductor region (leftmost 108 in Fig. 3B, paragraph 0015) and a second epitaxy semiconductor region (rightmost 108 in Fig. 3B, paragraph 0015) extending into the semiconductor fin (104a, 104b, and 104c in Fig. 3B); 
in a first formation process (see Fig. 7 and paragraph 0025), forming a first dielectric 
in a second formation process (see Fig. 8 and paragraph 0026) different from the first formation process (see Fig. 7 and paragraph 0025), forming a second dielectric region 124 (Fig. 8, paragraph 0026) over the first dielectric region 118 (Fig. 8), wherein the second dielectric region 124 (Fig. 8) comprises a U-shaped bottom contacting a top surface of the first dielectric region 118 (Fig. 8).  

Allowable Subject Matter
Claims 1-29 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Chang et al. (US 2019/0122934), discloses forming a semiconductor fin 104 (Fig. 2C, paragraph 0015) protruding higher than top surfaces of isolation regions 106 (Fig. 2C, paragraph 0013), wherein the isolation regions 106 106 (Fig. 2C) extend into a semiconductor substrate (102 and 104 in Fig. 2C, paragraph 0013); etching (see Fig. 5A and paragraph 0023) a portion of the semiconductor fin 104b (Fig. 4, paragraph 0023) to form a trench 116b (Fig. 15A, paragraph 0023); and filling the trench 116b (Fig. 15A) with a first dielectric material 118 (Fig. 7, paragraph 0025) to form a first fin isolation region 118 (Fig. 7) but fails to disclose the trench extends lower than bottom surfaces of the isolation regions, and extends into the semiconductor substrate; recessing the first fin isolation region to form a first recess; and filling the first recess with a second dielectric material. Additionally, the prior art does not teach or suggest a method comprising: the trench extends lower than bottom surfaces of the isolation regions, and extends into the semiconductor substrate; filling the trench with a first dielectric material to form a first fin isolation region; recessing the first fin isolation region to form a first recess; and filling the first recess with a second dielectric material in combination 
In addition, a closest prior art, Chang et al. (US 2019/0122934), discloses forming isolation regions 106 (Fig. 2C, paragraph 0013) extending into a semiconductor substrate (102 and 104 in Fig. 2C, paragraph 0013); and forming a dielectric region (118 and 124 in Fig. 8) comprising: a lower portion 118 (Fig. 7, paragraph 0025); and an upper portion 124 (Fig. 8, paragraph 0026) but fails to disclose forming a dielectric region comprising: a lower portion having a first seam therein; and an upper portion having a second seam therein, wherein the first seam is spaced apart from the second seam by a bottom part of the upper portion of the dielectric region, and wherein the lower portion comprises a first portion overlapping a portion of the isolation regions. Additionally, the prior art does not teach or suggest a method comprising: forming a dielectric region comprising: a lower portion having a first seam therein; and an upper portion having a second seam therein, wherein the first seam is spaced apart from the second seam by a bottom part of the upper portion of the dielectric region, and wherein the lower portion comprises a first portion overlapping a portion of the isolation regions in combination with other elements of claim 21.

A closest prior art, Chang et al. (US 2019/0122934), discloses a method comprising: forming a semiconductor fin 104 (Fig. 2C, paragraph 0015) protruding higher than top surfaces of isolation regions 106 (Fig. 2C, paragraph 0013), wherein the isolation regions 106 106 (Fig. 2C) extend into a semiconductor substrate (102 and 104 in Fig. 2C, paragraph 0013); etching (see Fig. 5A and paragraph 0023) a portion of the semiconductor fin 104b (Fig. 4, paragraph 0023) to form a trench 116b (Fig. 15A, paragraph 0023); filling the trench 116b (Fig. 15A) with a first dielectric material 118 (Fig. 7, paragraph 0025) to form a first fin isolation region 118 (Fig. 7); and filling the first recess (opening above 118 in Fig. 7) with a second dielectric material 124 (Fig. 8, paragraph 0026), wherein the first dielectric material 118 (Fig. 8) and the second dielectric material 124 (Fig. 8) in combination form a second fin isolation region (118 and 124 in 
In addition, a closest prior art, Chang et al. (US 2019/0122934), discloses a method comprising: forming isolation regions 106 (Fig. 2C, paragraph 0013) extending into a semiconductor substrate (102 and 104 in Fig. 2C, paragraph 0013); and forming a dielectric region (118 and 124 in Fig. 8) comprising: a lower portion 118 (Fig. 7, paragraph 0025); and an upper portion 124 (Fig. 8, paragraph 0026) but fails to teach forming a dielectric region comprising: a lower portion having a first seam therein; and an upper portion having a second seam therein, wherein the first seam is spaced apart from the second seam by a bottom part of the upper portion of the dielectric region, and wherein the lower portion comprises a first portion overlapping a portion of the isolation regions as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-29 depend on claim 21.

3. 	Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 31 would be allowable because a closest prior art, Chang et al. (US 2019/0122934), discloses, in a first formation process (see Fig. 7 and paragraph 0025), forming a first dielectric region 118 (Fig. 7, paragraph 0025) laterally between the first epitaxy semiconductor region (leftmost 108 in Fig. 7) and the second epitaxy semiconductor region 
In addition, claim 32 would be allowable because a closest prior art, Chang et al. (US 2019/0122934), discloses, in a first formation process (see Fig. 7 and paragraph 0025), forming a first dielectric region 118 (Fig. 7, paragraph 0025) laterally between the first epitaxy semiconductor region (leftmost 108 in Fig. 7) and the second epitaxy semiconductor region (rightmost 108 in Fig. 7); and in a second formation process (see Fig. 8 and paragraph 0026) different from the first formation process (see Fig. 7 and paragraph 0025), forming a second dielectric region 124 (Fig. 8, paragraph 0026) over the first dielectric region 118 (Fig. 8), wherein the second dielectric region 124 (Fig. 8) comprises a U-shaped bottom contacting a top surface of the first dielectric region 118 (Fig. 8) but fails to disclose the first dielectric region comprises a seam, and wherein a bottom surface of the second dielectric region is exposed to the seam. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the first dielectric region comprises a seam, and wherein a bottom surface of the second dielectric region is exposed to the seam in combination with other elements of the base claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813